Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
	1.	This action is in response to the application filed on June 25, 2021. Claim 1 is pending. Claim 1 represent RESOURCE ALLOCATION IN COMPUTERS.
Double Patenting
2.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
17/358415
11,048,418 
1. A method for allocating resource units of an allocatable resource among a plurality of clients. the method comprising: for each client. evaluating a metric that is a function of at least a usa-e-based factor. the usace-based factor being a function of a First measure of resource units allocated to the client that the client is actively using and a second measure of resource units allocated to the client that the client is not actively using; and reclaiming and reallocating a resource unit from one of the clients when the metric for that client meets a predetermined criterion.

1. A method for allocating resource units of an allocatable resource among a plurality of clients, the method comprising: for each client, evaluating a metric that is a function of at least a usage-based factor, the usage-based factor being a function of a first measure of resource units allocated to the client that the client is actively using and a second measure of resource units allocated to the client that the client is not actively using; and reclaiming and reallocating a resource unit from one of the clients when the metric for that client meets a predetermined criterion.


Claim 1 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 11,048,415. This is a statutory double patenting rejection.

3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

17/358415
10,430,094 
9,916,106 
9,363,197 
8,745,241 
8,171,140 
7,412,492 
1. A method for allocating resource units of an allocatable resource among a plurality of clients. the method comprising: for each client. evaluating a metric that is a function of at least a usa-e-based factor. the usace-based factor being a function of a First measure of resource units allocated to the client that the client is actively using and a second measure of resource units allocated to the client that the client is not actively using; and reclaiming and reallocating a resource unit from one of the clients when the metric for that client meets a predetermined criterion.


1. A method comprising: allocating, among a plurality of clients, a set of resource units for a resource, the set of resource units being a measure of one or more of the following: an amount of time a client has access to the resource, and an amount of space in the resource the client has access to; for each client, evaluating a metric that is a function of at least a usage-based factor, the usage-based factor being a function of a first measure of the set of resource units allocated to the client that the client is actively using and a second measure of the set of resource units allocated to the client that the client is not actively using; and penalizing one of the clients when the metric for that client meets a predetermined criterion.
1. A method for allocating resource units of an allocatable resource among a plurality of clients, the method comprising: identifying a tax parameter; for each client, evaluating a metric that is a function of at least a usage-based factor, the usage-based factor being a function of a first measure of resource units allocated to the client that the client is actively using, a second measure of resource units allocated to the client that the client is not actively using, and the tax parameter applied against the second measure of resource units; and reclaiming and reallocating a resource unit from one of the clients when the metric for that client meets a predetermined criterion.
1. A method comprising: receiving, from a first client of a set of clients, a request for a resource unit; based on the received request, evaluating, for respective clients in the set of clients, a metric that is a function of at least a usage-based factor; and upon evaluating, when the metric for a second client from the set of clients meets a predetermined criteria: reclaiming a first resource unit from the second client; and reallocating the first resource unit from the second client to the first client.
1. A method for allocating resource units of an allocatable resource among a plurality of clients, the method comprising: for each client, evaluating a metric that is a function of at least a usage-based factor, the usage-based factor being a function of a first measure of resource units allocated to the client that the client is actively using and a second measure of resource units allocated to the client that the client is not actively using; and reclaiming and reallocating a resource unit from one of the clients when the metric for that client meets a predetermined criterion, wherein: the usage-based factor is a cost function, the cost function being a combination of the first and second measures; and the metric assigns greater significance to the second measure by multiplying the second measure in the cost function by a cost factor, the second measure thereby being weighted more heavily in the cost function than the first measure.
1. A method for allocating resource units of an allocatable resource among a plurality of clients in a computer, the method comprising: initially distributing the resource units among the clients by assigning to each of the clients a nominal share of the allocatable resource; for each client, determining a current allocation of resource units, the current allocation being a total number of allocatable shares assigned at a given time to the client; for each client, evaluating a metric that is a function both of the nominal share and a usage-based factor, the usage-based factor being a function of a first measure of resource units allocated to the client that the client is actively using and a second measure of resource units allocated to the client that the client is not actively using; and reclaiming and reallocating a resource unit from the client when the metric for that client meets a predetermined criterion.
1. In a computer that has an allocatable resource that is allocatable in predetermined resource units, a method for allocating the units of the resource among a plurality of clients comprising: assigning to each client a share value corresponding to a nominal share of the allocatable resource units that is proportional to its fraction of a total of the shares of all clients; for each client, determining a current allocation of resource units; for each client, evaluating a metric that is a function both of the current allocation and of a usage-based factor that is a function of a first measure of resource units currently allocated to the respective client that that client is actively using and a second measure of resource units currently allocated to the respective client that that client is not actively using; reclaiming and reallocating a resource unit from the client whose metric meets a predetermined criterion; and in evaluating the metric, assigning greater significance to each unit of the currently allocated resource that the client is not actively using than to each unit of the currently allocated resource that the client is actively using; in which: the allocatable resource is system memory and the resource units are machine memory pages that are identified by corresponding machine page numbers (MPNs); the clients are virtual machines that issue requests for physical pages, which are identified by corresponding physical page numbers (PPNs); each client communicates requests for PPNs via a virtual machine monitor (VMM); further comprising: allocating system memory to the respective virtual machines as PPNs; mapping PPNs to MPNs within the VMM; determining the first and second measures of resource units by evaluating usage by each respective client of physical pages.




Claim 1 of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims 1 of U.S. Patent No. 7,412,492; 8,171,140; 8,745,241; 9,363,197, 9,916,106 and 10,430,094, respectively, all issued to Plumb. Although the conflicting set of claims are not identical, they are not patentably distinct from each other because a comparison between the three sets of claims show that the instant claim 1 is anticipated by the claims 1 of patent ‘492, ‘140, ‘241 and ‘197, ‘106 and ‘094.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL HADJI SALL whose telephone number is (571)272-4010.  The examiner can normally be reached on Monday-Friday 8:00-8:30 (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 5712724001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EL HADJI M SALL/Primary Examiner, Art Unit 2457